       Case 2:20-cv-01732-APG-DJA Document 1 Filed 09/18/20 Page 1 of 12



 1   MITCHELL D. GLINER,ESQ.
     Nevada Bar #003419
 2
     3017 W. Charleston Blvd.,#95
 3   Las Vegas, NY 89102
     (702)870-8700
 4
     (702)870-0034 Fax
     mgliner@glinerlaw.com
 5
     Attorney for Plaintiff
 6

                                 UNITED STATES DISTRICT COURT
 7

                                        DISTRICT OF NEVADA
 8
     JORDAN D. ETZIG
 9


10
            Plaintiff,
                                                                  No.
11   vs.


12
     JP MORGAN CHASE BANK,
13   NATIONAL ASSOCIATION

14          Defendant.

15


16
                                              COMPLAINT
17
                                             JURISDICTION
18
            1.      Thejurisdiction of this Court attains pursuant to the FCRA, 15 U.S.C. Section
19
     1681(p), and the doctrine ofsupplemental Jurisdiction. Venue lies in the Southern Division of
20
     the Judicial District of Nevada as Plaintiffs' claims arose from acts ofthe Defendant perpetrated
21
     therein.
22
                                    PRELIMINARY STATEMENT
23
            2.      The Plaintiff brings this action for damages based upon Defendant's violations of
24
     the Fair Credit Reporting Act, 15 U.S.C § 1681 e/ seq. (hereinafter referred to as "FCRA").
25
            3.      Plaintiffis a natural person and is a resident and citizen ofthe State of Nevada
26
     and ofthe United States. Plaintiffis a "consumer" as defined by § 1681a(c)of the FCRA.
27
            4.      Defendant, JP Morgan Chase Bank, NA,is a furnisher ofinformation as
28
     contemplated by FCRA § 1681s-2(a)&(b), who regularly and in the ordinary course of business


                                                   Page I
Case 2:20-cv-01732-APG-DJA Document 1 Filed 09/18/20 Page 2 of 12
Case 2:20-cv-01732-APG-DJA Document 1 Filed 09/18/20 Page 3 of 12
Case 2:20-cv-01732-APG-DJA Document 1 Filed 09/18/20 Page 4 of 12
Case 2:20-cv-01732-APG-DJA Document 1 Filed 09/18/20 Page 5 of 12
Case 2:20-cv-01732-APG-DJA Document 1 Filed 09/18/20 Page 6 of 12
Case 2:20-cv-01732-APG-DJA Document 1 Filed 09/18/20 Page 7 of 12
Case 2:20-cv-01732-APG-DJA Document 1 Filed 09/18/20 Page 8 of 12
Case 2:20-cv-01732-APG-DJA Document 1 Filed 09/18/20 Page 9 of 12
Case 2:20-cv-01732-APG-DJA Document 1 Filed 09/18/20 Page 10 of 12
Case 2:20-cv-01732-APG-DJA Document 1 Filed 09/18/20 Page 11 of 12
Case 2:20-cv-01732-APG-DJA Document 1 Filed 09/18/20 Page 12 of 12
